PER CURIAM:
Donna L. Isaac appeals from the district court’s order and judgment adopting in part the magistrate judge’s report and recommendation and dismissing her complaint alleging employment discrimination, hostile work environment and retaliation for having engaged in protected conduct. We have reviewed the record and the dis*188trict court’s order and affirm for the reasons cited by the district court. See Isaac v. CNX Gas Co., No. 1:07-cv-00722, 2008 WL 4186855 (S.D.W.Va. Sept. 9, 2008). We grant Isaac’s motion to amend the caption. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.